Title: Gabriel de Sartine to the Commissioners, 7 October 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Versaille le 7. 8bre. 1778
      
      J’ai recu Messieurs, la lettre que vous m’avez fait l’honneur de m’ecrire le 26 du mois dernier, par laquélle vous appuiez la demande de M. Izzard ministre des Etats unis en Toscane, qui reclame des effets chargés sur le navire anglois le Nil pris par le corsaire de Marsielle le Cesar. C’est par erreur que vous avez cité dans votre lettre, l’article 16 du traité fait entre sa majesté et les Etats unis; mais l’article 14 paroit se rapporter particulierement à la question; il ne renferme d’ailleurs que des dispositions connues dans les differéns traités de Commerce et fondées sur le Droit public, et je ne vois pas qu’il puisse rigoureusement s’appliquer à l’espece presente. M. Izzard n’est point nommé dans le connoissement des effets qu’il reclame. Il n’existe même aucune piece qui prouve que ce n’est pas pour le compte anglois que ces bagages chargés par un anglois, sont adressés au Sr. Martinelli pour remettre au Sr. Abbé Niccoli. Sans doute, Messieurs, si le gouvernement avoit a décider sans la participation des Tribunaux, votre assertion et celle de M. Izzard, seroit d’un très grand poids. Mais sa Majesté a abandonné le produit entier des Prises aux armateurs, le conseil des Prises a jugé bonne le 20 du mois dernier celle du navire le Nil. Placé entre les interessés dans l’armement du corsaire françois, le tribunal des Prises, et le reclamateur, le gouvernement ne peut prendre sur lui de prononcer sur cette question; c’est tout ce qu’il pouroit se permettre dans le cas où les loix seroient insuffisantes; mais ici les loix générales sont connues, elles décident sur la légitimité des reclamations d’effets chargés avant les hostilités, et M. Izzard en s’adressant aux tribunaux doit en attendre toute la justice et tous les égards que l’on aura toujours en france pour les sujets des Etats unis.
      J’ai l’honneur d’être avec la considération la plus distinguée, Messieurs, Votre très humble et trés obéissant serviteur,
      
       de Sartine
      
     